                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 1 of 20 Page ID #:354



                                      1    BUCHALTER
                                           A Professional Corporation
                                      2    ANDREW H. SELESNICK (SBN: 160516)
                                           aselesnick@buchalter.com
                                      3    THOMAS C. RICKEMAN (SBN: 288248)
                                           trickeman@buchalter.com
                                      4    1000 Wilshire Boulevard, Suite 1500
                                           Los Angeles, CA 90017-1730
                                      5    Telephone: (213) 891-0700
                                           Facsimile: (213) 896-0400
                                      6
                                           Attorneys for Plaintiff
                                      7    AVANGUARD SURGERY CENTER, LLC
                                      8
                                           COURTNEY C. HILL (SBN: 210143)
                                      9    cchill@grsm.com
                                           NORVIK AZARIAN (SBN: 325315)
                                      10   nazarian@grsm.com
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                      11   633 West Fifth Street, 52nd Floor
Gordon Rees Scully Mansukhani, LLP




                                           Los Angeles, CA 90071
  633 West Fifth Street, 52nd Floor




                                      12   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
      Los Angeles, CA 90071




                                      13
                                           Attorneys for Defendant
                                      14   CIGNA HEALTH AND LIFE INSURANCE COMPANY
                                      15
                                                                  UNITED STATES DISTRICT COURT
                                      16
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                      17
                                      18       AVANGUARD SURGERY
                                               CENTER, LLC, a California Limited     Case No. 2:20-cv-03405-ODW
                                      19       Liability Company                     (RAOx)
                                      20                  Plaintiff,
                                                     v.                              STIPULATED PROTECTIVE
                                      21                                             ORDER1
                                      22       CIGNA HEALTHCARE OF
                                               CALIFORNIA, INC., a California        [DISCOVERY MATTER]
                                      23       Corporation; CIGNA HEALTH AND
                                               LIFE INSURANCE COMPANY, a
                                      24       Connecticut Corporation; and DOES
                                               1 through 50, inclusive
                                      25
                                                          Defendants.
                                      26
                                      27
                                           1
                                            This Stipulated Protective Order is substantially based on the model protective
                                      28
                                           order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                                                                    -1-
                                                                                             No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 2 of 20 Page ID #:355



                                      1
                                      2    1.    A. PURPOSES AND LIMITATIONS
                                      3          Discovery in this action is likely to involve production of confidential,
                                      4    proprietary or private information for which special protection from public
                                      5    disclosure and from use for any purpose other than prosecuting this litigation may
                                      6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                      7    enter the following Stipulated Protective Order. The parties acknowledge that this
                                      8    Order does not confer blanket protections on all disclosures or responses to
                                      9    discovery and that the protection it affords from public disclosure and use extends
                                      10   only to the limited information or items that are entitled to confidential treatment
                                      11   under the applicable legal principles.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13         B. GOOD CAUSE STATEMENT
                                      14         This action is likely to involve confidential, private and/or proprietary
                                      15   information for which special protection from public disclosure and from use for
                                      16   any purpose other than prosecution of this action is warranted. Such confidential,
                                      17   private, and proprietary materials and information consist of, among other things,
                                      18   confidential business or financial information, information regarding confidential
                                      19   business practices, other commercially competitive information, protected health
                                      20   information including details regarding medical treatment and health information,
                                      21   information otherwise generally unavailable to the public, or which may be
                                      22   privileged or otherwise protected from disclosure under state or federal statutes,
                                      23   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                      24   information, to facilitate the prompt resolution of disputes over confidentiality of
                                      25   discovery materials, to adequately protect information the parties are entitled to
                                      26   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                      27   of such material in preparation for and in the conduct of trial, to address their
                                      28   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                                                      -2-
                                                                                              No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 3 of 20 Page ID #:356



                                      1    for such information is justified in this matter. It is the intent of the parties that
                                      2    information will not be designated as confidential for tactical reasons and that
                                      3    nothing be so designated without a good faith belief that it has been maintained in
                                      4    a confidential, non-public manner, and there is good cause why it should not be
                                      5    part of the public record of this case.
                                      6
                                      7           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                      8    SEAL
                                      9           The parties further acknowledge, as set forth in Section 12.3, below, that this
                                      10   Stipulated Protective Order does not entitle them to file confidential information
                                      11   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   and the standards that will be applied when a party seeks permission from the court
      Los Angeles, CA 90071




                                      13   to file material under seal.
                                      14          There is a strong presumption that the public has a right of access to judicial
                                      15   proceedings and records in civil cases. In connection with non-dispositive
                                      16   motions, good cause must be shown to support a filing under seal. See Kamakana
                                      17   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v.
                                      18   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v.
                                      19   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
                                      20   protective orders require good cause showing), and a specific showing of good
                                      21   cause or compelling reasons with proper evidentiary support and legal justification,
                                      22   must be made with respect to Protected Material that a party seeks to file under
                                      23   seal. The parties’ mere designation of Disclosure or Discovery Material as
                                      24   CONFIDENTIAL does not—without the submission of competent evidence by
                                      25   declaration, establishing that the material sought to be filed under seal qualifies as
                                      26   confidential, privileged, or otherwise protectable—constitute good cause.
                                      27          Further, if a party requests sealing related to a dispositive motion or trial,
                                      28   then compelling reasons, not only good cause, for the sealing must be shown, and
                                                                                  -3-
                                                                                           No. 2:20-cv-03405-ODW (RAOx)
                                                                STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 4 of 20 Page ID #:357



                                      1    the relief sought shall be narrowly tailored to serve the specific interest to be
                                      2    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                                      3    2010). For each item or type of information, document, or thing sought to be filed
                                      4    or introduced under seal in connection with a dispositive motion or trial, the party
                                      5    seeking protection must articulate compelling reasons, supported by specific facts
                                      6    and legal justification, for the requested sealing order. Again, competent evidence
                                      7    supporting the application to file documents under seal must be provided by
                                      8    declaration.
                                      9          Any document that is not confidential, privileged, or otherwise protectable
                                      10   in its entirety will not be filed under seal if the confidential portions can be
                                      11   redacted. If documents can be redacted, then a redacted version for public
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   viewing, omitting only the confidential, privileged, or otherwise protectable
      Los Angeles, CA 90071




                                      13   portions of the document shall be filed. Any application that seeks to file
                                      14   documents under seal in their entirety should include an explanation of why
                                      15   redaction is not feasible.
                                      16
                                      17   2.    DEFINITIONS
                                      18         2.1      Action: the instant federal action titled Avanguard Surgery Center,
                                      19   LLC v. Cigna Healthcare of California, Inc., et al., U.S.D.C. Case No. 2:20-cv-
                                      20   03405-ODW (RAOx).
                                      21         2.2      Challenging Party: a Party or Non-Party that challenges the
                                      22   designation of information or items under this Order.
                                      23         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                                      24   how it is generated, stored or maintained) or tangible things that qualify for
                                      25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                      26   the Good Cause Statement.
                                      27         CONFIDENTIAL Information or Items shall also mean information
                                      28   supplied in any form, or any portion thereof, that identifies an individual or
                                                                                    -4-
                                                                                             No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 5 of 20 Page ID #:358



                                      1    subscriber in any manner and relates to the past, present, or future care, services, or
                                      2    supplies relating to the physical or mental health or condition of such individual or
                                      3    subscriber, the provision of health care to such individual or subscriber, or the past,
                                      4    present, or future payment for the provision of health care to such individual or
                                      5    subscriber. CONFIDENTIAL Information or Items shall include, but is not limited
                                      6    to, claim data, claim forms, grievances, appeals, or other documents or records that
                                      7    contain any patient health information required to be kept confidential under any
                                      8    state or federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant
                                      9    to the Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                      10   §§ 164.501 & 160.103), and the following subscriber, patient, or member
                                      11   identifiers:
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12          a.      names;
      Los Angeles, CA 90071




                                      13          b.      all geographic subdivisions smaller than a State, including street
                                      14                  address, city, county, precinct, and zip code;
                                      15          c.      all elements of dates (except year) for dates directly related to an
                                      16                  individual, including birth date, admission date, discharge date, age,
                                      17                  and date of death;
                                      18          d.      telephone numbers;
                                      19          e.      fax numbers;
                                      20          f.      electronic mail addresses;
                                      21          g.      social security numbers;
                                      22          h.      medical record numbers;
                                      23          i.      health plan beneficiary numbers;
                                      24          j.      account numbers;
                                      25          k.      certificate/license numbers;
                                      26          l.      vehicle identifiers and serial numbers, including license plate numbers;
                                      27          m.      device identifiers and serial numbers;
                                      28          n.      web universal resource locators (“URLs”);
                                                                                     -5-
                                                                                             No. 2:20-cv-03405-ODW (RAOx)
                                                                  STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 6 of 20 Page ID #:359



                                      1           o.     internet protocol (“IP”) address numbers;
                                      2           p.     biometric identifiers, including finger and voice prints;
                                      3           q.     full face photographic images and any comparable images; and/or any
                                      4                  other unique identifying number, characteristic, or code.
                                      5           2.4    “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only” Information or
                                      6    Items: extremely sensitive CONFIDENTIAL Information or Items designated as
                                      7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by the producing
                                      8    party and disclosure of which to another Party or Non-Party would create a
                                      9    substantial risk of serious harm that could not be avoided by less restrictive means.
                                      10   The designation HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY may
                                      11   be used only for the following types of past, current, or future confidential
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   information: (1) sensitive technical information, including current research,
      Los Angeles, CA 90071




                                      13   development and manufacturing information and patent prosecution information,
                                      14   (2) sensitive business information, including highly sensitive financial or
                                      15   marketing information and the identity of suppliers, distributors and potential or
                                      16   actual customers, (3) competitive technical information, including technical
                                      17   analyses or comparisons of competitor’s products, (4) competitive business
                                      18   information, including non-public financial or marketing analyses or comparisons
                                      19   of competitor’s products and strategic product planning, or (5) any other protected
                                      20   information the disclosure of which to non-qualified people subject to this
                                      21   Standard Protective Order the producing party reasonably and in good faith
                                      22   believes would likely cause harm.
                                      23          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
                                      24   their support staff).
                                      25          2.6    Designating Party: a Party or Non-Party that designates information
                                      26   or items that it produces in disclosures or in responses to discovery as
                                      27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only.”
                                      28          2.7    Disclosure or Discovery Material: all items or information, regardless
                                                                                  -6-
                                                                                            No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 7 of 20 Page ID #:360



                                      1    of the medium or manner in which it is generated, stored, or maintained (including,
                                      2    among other things, testimony, transcripts, and tangible things) that are produced
                                      3    or generated in disclosures or responses to discovery in this matter.
                                      4          2.8     Expert: a person with specialized knowledge or experience in a
                                      5    matter pertinent to the litigation who has been retained by a Party or its counsel to
                                      6    serve as an expert witness or as a consultant in this Action.
                                      7          2.9     House Counsel: attorneys who are employees of a party to this
                                      8    Action. House Counsel does not include Outside Counsel of Record or any other
                                      9    outside counsel.
                                      10         2.10 Non-Party: any natural person, partnership, corporation, association
                                      11   or other legal entity not named as a Party to this action.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         2.11 Outside Counsel of Record: attorneys who are not employees of a
      Los Angeles, CA 90071




                                      13   party to this Action but are retained to represent or advise a party to this Action
                                      14   and have appeared in this Action on behalf of that party or are affiliated with a law
                                      15   firm that has appeared on behalf of that party, and includes support staff.
                                      16         2.12 Party: any party to this Action, including all of its officers, directors,
                                      17   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      18   support staffs).
                                      19         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                      20   Discovery Material in this Action.
                                      21         2.14 Professional Vendors: persons or entities that provide litigation
                                      22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                      24   and their employees and subcontractors.
                                      25         2.15 Protected Material: any Disclosure or Discovery Material that is
                                      26   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’
                                      27   Eyes Only.”
                                      28         2.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                                                 -7-
                                                                                          No. 2:20-cv-03405-ODW (RAOx)
                                                              STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 8 of 20 Page ID #:361



                                      1    Material from a Producing Party.
                                      2
                                      3    3.    SCOPE
                                      4          The protections conferred by this Stipulation and Order cover not only
                                      5    Protected Material (as defined above), but also (1) any information copied or
                                      6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                      7    compilations of Protected Material; and (3) any testimony, conversations, or
                                      8    presentations by Parties or their Counsel that might reveal Protected Material.
                                      9          Any use of Protected Material at trial shall be governed by the orders of the
                                      10   trial judge. This Order does not govern the use of Protected Material at trial.
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   4.    DURATION
      Los Angeles, CA 90071




                                      13         Once a case proceeds to trial, information that was designated as
                                      14   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only” or
                                      15   maintained pursuant to this protective order used or introduced as an exhibit at trial
                                      16   becomes public and will be presumptively available to all members of the public,
                                      17   unless compelling reasons supported by specific factual findings to proceed
                                      18   otherwise are made to the trial judge in advance of the trial. See Kamakana, 447
                                      19   F.3d at 1180-81 (distinguishing “good cause” showing for sealing documents
                                      20   produced in discovery from “compelling reasons” standard when merits-related
                                      21   documents are part of court record). Accordingly, the terms of this protective
                                      22   order do not extend beyond the commencement of the trial.
                                      23
                                      24   5.    DESIGNATING PROTECTED MATERIAL
                                      25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                      26   Each Party or Non-Party that designates information or items for protection under
                                      27   this Order must take care to limit any such designation to specific material that
                                      28   qualifies under the appropriate standards. The Designating Party must designate
                                                                                    -8-
                                                                                           No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 9 of 20 Page ID #:362



                                      1    for protection only those parts of material, documents, items or oral or written
                                      2    communications that qualify so that other portions of the material, documents,
                                      3    items or communications for which protection is not warranted are not swept
                                      4    unjustifiably within the ambit of this Order.
                                      5          Mass, indiscriminate or routinized designations are prohibited. Designations
                                      6    that are shown to be clearly unjustified or that have been made for an improper
                                      7    purpose (e.g., to unnecessarily encumber the case development process or to
                                      8    impose unnecessary expenses and burdens on other parties) may expose the
                                      9    Designating Party to sanctions.
                                      10         If it comes to a Designating Party’s attention that information or items that it
                                      11   designated for protection do not qualify for protection, that Designating Party must
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
      Los Angeles, CA 90071




                                      13         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                      14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                      15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      16   under this Order must be clearly so designated before the material is disclosed or
                                      17   produced.
                                      18         Designation in conformity with this Order requires:
                                      19         (a) for information in documentary form (e.g., paper or electronic
                                      20   documents, but excluding transcripts of depositions or other pretrial or trial
                                      21   proceedings), that the Producing Party affix at a minimum, the legend
                                      22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only”
                                      23   (hereinafter “Legend”), to each page that contains protected material. If only a
                                      24   portion of the material on a page qualifies for protection, the Producing Party also
                                      25   must clearly identify the protected portion(s) (e.g., by making appropriate
                                      26   markings in the margins).
                                      27         A Party or Non-Party that makes original documents available for inspection
                                      28   need not designate them for protection until after the inspecting Party has indicated
                                                                                   -9-
                                                                                             No. 2:20-cv-03405-ODW (RAOx)
                                                                STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 10 of 20 Page ID #:363



                                      1    which documents it would like copied and produced. During the inspection and
                                      2    before the designation, all of the material made available for inspection shall be
                                      3    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                      4    documents it wants copied and produced, the Producing Party must determine
                                      5    which documents, or portions thereof, qualify for protection under this Order.
                                      6    Then, before producing the specified documents, the Producing Party must affix
                                      7    the Legend to each page that contains Protected Material. If only a portion of the
                                      8    material on a page qualifies for protection, the Producing Party also must clearly
                                      9    identify the protected portion(s) (e.g., by making appropriate markings in the
                                      10   margins).
                                      11         (b) for testimony given in depositions that the Designating Party identifies
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   the Disclosure or Discovery Material on the record, before the close of the
      Los Angeles, CA 90071




                                      13   deposition all protected testimony.
                                      14         (c) for information produced in some form other than documentary and for
                                      15   any other tangible items, that the Producing Party affix in a prominent place on the
                                      16   exterior of the container or containers in which the information is stored the legend
                                      17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only.” If
                                      18   only a portion or portions of the information warrants protection, the Producing
                                      19   Party, to the extent practicable, shall identify the protected portion(s).
                                      20         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      21   failure to designate qualified information or items does not, standing alone, waive
                                      22   the Designating Party’s right to secure protection under this Order for such
                                      23   material. Upon timely correction of a designation, the Receiving Party must make
                                      24   reasonable efforts to assure that the material is treated in accordance with the
                                      25   provisions of this Order.
                                      26
                                      27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      28         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                -10-
                                                                                         No. 2:20-cv-03405-ODW (RAOx)
                                                                STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 11 of 20 Page ID #:364



                                      1    designation of confidentiality at any time that is consistent with the Court’s
                                      2    Scheduling Order.
                                      3          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                      4    resolution process under Local Rule 37.1 et seq.
                                      5          6.3    The burden of persuasion in any such challenge proceeding shall be
                                      6    on the Designating Party. Frivolous challenges, and those made for an improper
                                      7    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                      8    parties) may expose the Challenging Party to sanctions. Unless the Designating
                                      9    Party has waived or withdrawn the confidentiality designation, all parties shall
                                      10   continue to afford the material in question the level of protection to which it is
                                      11   entitled under the Producing Party’s designation until the Court rules on the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   challenge.
      Los Angeles, CA 90071




                                      13
                                      14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                      15         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                      16   is disclosed or produced by another Party or by a Non-Party in connection with this
                                      17   Action only for prosecuting, defending or attempting to settle this Action. Such
                                      18   Protected Material may be disclosed only to the categories of persons and under
                                      19   the conditions described in this Order. When the Action has been terminated, a
                                      20   Receiving Party must comply with the provisions of section 13 below (FINAL
                                      21   DISPOSITION).
                                      22         Protected Material must be stored and maintained by a Receiving Party at a
                                      23   location and in a secure manner that ensures that access is limited to the persons
                                      24   authorized under this Order.
                                      25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                      26   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                      27   Receiving Party may disclose any information or item designated
                                      28   “CONFIDENTIAL” only to:
                                                                                    -11-
                                                                                   No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 12 of 20 Page ID #:365



                                      1          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                      2    as employees of said Outside Counsel of Record to whom it is reasonably
                                      3    necessary to disclose the information for this Action;
                                      4          (b) the officers, directors, and employees (including House Counsel) of the
                                      5    Receiving Party to whom disclosure is reasonably necessary for this Action;
                                      6          (c) Experts (as defined in this Order) of the Receiving Party to whom
                                      7    disclosure is reasonably necessary for this Action and who have signed the
                                      8    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      9          (d) the court and its personnel;
                                      10         (e) court reporters and their staff;
                                      11         (f) professional jury or trial consultants, mock jurors, and Professional
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Vendors to whom disclosure is reasonably necessary for this Action and who have
      Los Angeles, CA 90071




                                      13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      14         (g) the author or recipient of a document containing the information or a
                                      15   custodian or other person who otherwise possessed or knew the information;
                                      16         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                      17   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                      18   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                                      19   they will not be permitted to keep any confidential information unless they sign the
                                      20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      21   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      22   deposition testimony or exhibits to depositions that reveal Protected Material may
                                      23   be separately bound by the court reporter and may not be disclosed to anyone
                                      24   except as permitted under this Stipulated Protective Order; and
                                      25         (i) any mediator or settlement officer, and their supporting personnel,
                                      26   mutually agreed upon by any of the parties engaged in settlement discussions.
                                      27         7.3    Disclosure of “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only”
                                      28   Information or Items. Unless otherwise ordered by the court or permitted in
                                                                                 -12-
                                                                                          No. 2:20-cv-03405-ODW (RAOx)
                                                                STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 13 of 20 Page ID #:366



                                      1    writing by the Designating Party, a Receiving Party may disclose any information
                                      2    or item designated “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only” only to:
                                      3          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                      4    as employees of said Outside Counsel of Record to whom it is reasonably
                                      5    necessary to disclose the information for this Action;
                                      6          (b) the officers, directors, and employees (including House Counsel) of the
                                      7    Receiving Party to whom disclosure is reasonably necessary for this Action;
                                      8          (c) Experts (as defined in this Order) of the Receiving Party to whom
                                      9    disclosure is reasonably necessary for this Action and who have signed the
                                      10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      11         (d) the court and its personnel;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         (e) court reporters and their staff;
      Los Angeles, CA 90071




                                      13         (f) the author or recipient of a document containing the information or a
                                      14   custodian or other person who otherwise possessed or knew the information;
                                      15         (g) any mediator or settlement officer, and their supporting personnel,
                                      16   mutually agreed upon by any of the parties engaged in settlement discussions.
                                      17
                                      18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                      19         IN OTHER LITIGATION
                                      20         If a Party is served with a subpoena or a court order issued in other litigation
                                      21   that compels disclosure of any information or items designated in this Action as
                                      22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’ Eyes Only” that
                                      23   Party must:
                                      24         (a) promptly notify in writing the Designating Party. Such notification shall
                                      25   include a copy of the subpoena or court order;
                                      26         (b) promptly notify in writing the party who caused the subpoena or order to
                                      27   issue in the other litigation that some or all of the material covered by the subpoena
                                      28   or order is subject to this Protective Order. Such notification shall include a copy
                                                                                     -13-
                                                                                             No. 2:20-cv-03405-ODW (RAOx)
                                                                   STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 14 of 20 Page ID #:367



                                      1    of this Stipulated Protective Order; and
                                      2          (c) cooperate with respect to all reasonable procedures sought to be pursued
                                      3    by the Designating Party whose Protected Material may be affected.
                                      4          If the Designating Party timely seeks a protective order, the Party served
                                      5    with the subpoena or court order shall not produce any information designated in
                                      6    this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – Attorneys’
                                      7    Eyes Only” before a determination by the court from which the subpoena or order
                                      8    issued, unless the Party has obtained the Designating Party’s permission. The
                                      9    Designating Party shall bear the burden and expense of seeking protection in that
                                      10   court of its confidential material and nothing in these provisions should be
                                      11   construed as authorizing or encouraging a Receiving Party in this Action to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   disobey a lawful directive from another court.
      Los Angeles, CA 90071




                                      13
                                      14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      15         PRODUCED IN THIS LITIGATION
                                      16         (a) The terms of this Order are applicable to information produced by a
                                      17   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                      18   CONFIDENTIAL – Attorneys’ Eyes Only.” Such information produced by Non-
                                      19   Parties in connection with this litigation is protected by the remedies and relief
                                      20   provided by this Order. Nothing in these provisions should be construed as
                                      21   prohibiting a Non-Party from seeking additional protections.
                                      22         (b) In the event that a Party is required, by a valid discovery request, to
                                      23   produce a Non-Party’s confidential information in its possession, and the Party is
                                      24   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                      25   confidential information, then the Party shall:
                                      26                (1) promptly notify in writing the Requesting Party and the Non-
                                      27   Party that some or all of the information requested is subject to a confidentiality
                                      28   agreement with a Non-Party;
                                                                                      -14-
                                                                                   No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 15 of 20 Page ID #:368



                                      1                 (2) promptly provide the Non-Party with a copy of the Stipulated
                                      2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                      3    specific description of the information requested; and
                                      4                 (3) make the information requested available for inspection by the
                                      5    Non-Party, if requested.
                                      6          (c) If the Non-Party fails to seek a protective order from this court within 14
                                      7    days of receiving the notice and accompanying information, the Receiving Party
                                      8    may produce the Non-Party’s confidential information responsive to the discovery
                                      9    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                      10   not produce any information in its possession or control that is subject to the
                                      11   confidentiality agreement with the Non-Party before a determination by the court.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Absent a court order to the contrary, the Non-Party shall bear the burden and
      Los Angeles, CA 90071




                                      13   expense of seeking protection in this court of its Protected Material.
                                      14
                                      15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      16         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      17   disclosed Protected Material to any person or in any circumstance not authorized
                                      18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                      19   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                      20   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                      21   the person or persons to whom unauthorized disclosures were made of all the terms
                                      22   of this Order, and (d) request such person or persons to execute the
                                      23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                      24   A.
                                      25
                                      26   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                      27         PROTECTED MATERIAL
                                      28         When a Producing Party gives notice to Receiving Parties that certain
                                                                                -15-
                                                                                         No. 2:20-cv-03405-ODW (RAOx)
                                                              STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 16 of 20 Page ID #:369



                                      1    inadvertently produced material is subject to a claim of privilege or other
                                      2    protection, the obligations of the Receiving Parties are those set forth in Federal
                                      3    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                      4    whatever procedure may be established in an e-discovery order that provides for
                                      5    production without prior privilege review. Pursuant to Federal Rule of Evidence
                                      6    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                      7    of a communication or information covered by the attorney-client privilege or
                                      8    work product protection, the parties may incorporate their agreement in the
                                      9    stipulated protective order submitted to the court.
                                      10
                                      11   12.   MISCELLANEOUS
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         12.1 Right to Further Relief. Nothing in this Order abridges the right of
      Los Angeles, CA 90071




                                      13   any person to seek its modification by the Court in the future.
                                      14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      15   Protective Order, no Party waives any right it otherwise would have to object to
                                      16   disclosing or producing any information or item on any ground not addressed in
                                      17   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      18   any ground to use in evidence of any of the material covered by this Protective
                                      19   Order.
                                      20         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      21   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                      22   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                      23   specific Protected Material at issue. If a Party’s request to file Protected Material
                                      24   under seal is denied by the court, then the Receiving Party may file the information
                                      25   in the public record unless otherwise instructed by the court.
                                      26
                                      27   13.   FINAL DISPOSITION
                                      28         After the final disposition of this Action, as defined in paragraph 4, within
                                                                                     -16-
                                                                                              No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 17 of 20 Page ID #:370



                                      1    60 days of a written request by the Designating Party, each Receiving Party must
                                      2    return all Protected Material to the Producing Party or destroy such material. As
                                      3    used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                      4    compilations, summaries, and any other format reproducing or capturing any of the
                                      5    Protected Material. Whether the Protected Material is returned or destroyed, the
                                      6    Receiving Party must submit a written certification to the Producing Party (and, if
                                      7    not the same person or entity, to the Designating Party) by the 60 day deadline that
                                      8    (1) identifies (by category, where appropriate) all the Protected Material that was
                                      9    returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                      10   copies, abstracts, compilations, summaries or any other format reproducing or
                                      11   capturing any of the Protected Material. Notwithstanding this provision, Counsel
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   are entitled to retain an archival copy of all pleadings, motion papers, trial,
      Los Angeles, CA 90071




                                      13   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                      14   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                      15   work product, even if such materials contain Protected Material. Any such
                                      16   archival copies that contain or constitute Protected Material remain subject to this
                                      17   Protective Order as set forth in Section 4 (DURATION).
                                      18   //
                                      19   //
                                      20   //
                                      21   //
                                      22   //
                                      23   //
                                      24   //
                                      25   //
                                      26   //
                                      27   //
                                      28   //
                                                                                     -17-
                                                                                   No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 18 of 20 Page ID #:371



                                      1    14.   VIOLATION
                                      2          Any violation of this Order may be punished by appropriate measures
                                      3    including, without limitation, contempt proceedings and/or monetary sanctions.
                                      4
                                      5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      6
                                      7    DATED: December 24, 2020
                                      8
                                      9    BUCHALTER
                                           A Professional Corporation
                                      10
                                      11   /s/ Thomas C. Rickeman________________
Gordon Rees Scully Mansukhani, LLP




                                           ANDREW H. SELESNICK
  633 West Fifth Street, 52nd Floor




                                      12   THOMAS C. RICKEMAN
                                           Attorneys for Plaintiff
      Los Angeles, CA 90071




                                      13   AVANGUARD SURGERY CENTER, LLC
                                      14
                                           DATED: December 24, 2020
                                      15
                                      16
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                      17
                                      18
                                           /s/ Courtney C. Hill____________________
                                      19   COURTNEY C. HILL
                                           NORVIK AZARIAN
                                      20   Attorneys for Defendant
                                           CIGNA HEALTH AND LIFE INSURANCE COMPANY
                                      21
                                      22
                                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                      23
                                      24
                                           DATED: December 28, 2020
                                      25
                                      26
                                           _____________________________________
                                      27   HON. ROZELLA A. OLIVER
                                           United States Magistrate Judge
                                      28
                                                                                 -18-
                                                                                  No. 2:20-cv-03405-ODW (RAOx)
                                                                STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 19 of 20 Page ID #:372



                                      1    Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I,
                                      2    Courtney C. Hill, hereby attest that all other signatories listed concur in the
                                      3    content of this document and have authorized its filing.
                                      4
                                                                                               /s/Courtney C. Hill
                                      5                                                         Courtney C. Hill
                                      6
                                      7
                                      8
                                      9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    -19-
                                                                                   No. 2:20-cv-03405-ODW (RAOx)
                                                                 STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-03405-ODW-RAO Document 22 Filed 12/28/20 Page 20 of 20 Page ID #:373



                                      1                                         EXHIBIT A
                                      2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3
                                      4    I, _____________________________ [print or type full name], of
                                      5    _________________ [print or type full address], declare under penalty of perjury
                                      6    that I have read in its entirety and understand the Stipulated Protective Order that
                                      7    was issued by the United States District Court for the Central District of California
                                      8    on __________ in the case of Avanguard Surgery Center, LLC v. Cigna
                                      9    Healthcare of California, Inc., et al., U.S.D.C. Case No. 2:20-cv-03405-ODW
                                      10   (RAOx). I agree to comply with and to be bound by all the terms of this Stipulated
                                      11   Protective Order and I understand and acknowledge that failure to so comply could
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   expose me to sanctions and punishment in the nature of contempt. I solemnly
      Los Angeles, CA 90071




                                      13   promise that I will not disclose in any manner any information or item that is
                                      14   subject to this Stipulated Protective Order to any person or entity except in strict
                                      15   compliance with the provisions of this Order. I further agree to submit to the
                                      16   jurisdiction of the United States District Court for the Central District of California
                                      17   for enforcing the terms of this Stipulated Protective Order, even if such
                                      18   enforcement proceedings occur after termination of this action. I hereby appoint
                                      19   __________________________ [print or type full name] of _________________
                                      20   [print or type full address and telephone number] as my California agent for
                                      21   service of process in connection with this action or any proceedings related to
                                      22   enforcement of this Stipulated Protective Order.
                                      23   Date: ______________________________________
                                      24   City and State where sworn and signed: _________________________________
                                      25
                                      26   Printed name: _______________________________
                                      27
                                      28   Signature: __________________________________
                                                                             -20-
                                                                                    No. 2:20-cv-03405-ODW (RAOx)
                                                               STIPULATED PROTECTIVE ORDER
